DOWDELL, J.
This cause was tried by the city court without the intervention of a jury, and a judgment was rendered in favor of the plaintiff, assessing his damages at one dollar, from which the plaintiff now prosecutes this appeal. The only insistence in argument by the plaintiff is, that the city court erred in not rendering judgment in his favor for the amount paid by him for *413the transportation of the stock from Gadsden, Alabama, to Meridian, Miss.
There was no evidence, so far as the bill of exceptions in the case discloses, that the plaintiff ever paid the defendant one cent for the transportation of the stock. The bill of lading set out in the record shows the “charges” for transportation, but there is no evidence that the charges were paid.
We find no error in the judgment- rendered, and it will he affirmed.